Citation Nr: 1328387	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  96-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for productive changes of the cervical spine from 
February 25, 1994, to June 2, 1998. 

2.  Entitlement to an evaluation in excess of 30 percent 
beginning June 2, 1998, for productive changes of the 
cervical spine. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for productive changes of the thoracolumbar spine 
from February 25, 1994, to April 6, 2004.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The appellant served on active duty from October 1986 to 
October 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision, by 
the San Diego, California RO, which granted service 
connection for productive changes of the cervical spine, 
evaluated as 10 percent disabling, effective February 25, 
1994; service connection was also granted for productive 
changes of the thoracolumbar spine, evaluated as 10 percent 
disabling, effective February 25, 1994.  Subsequently, in a 
November 1998 rating action, the RO increased the evaluation 
for the cervical spine disorder from 10 percent to 30 
percent, effective June 2, 1998.  

In August 2003, the Board remanded the case for evidentiary 
development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in 
November 2004.  In June 2005, the Board again remanded the 
case for further evidentiary development.  Another SSOC was 
issued in January 2008.  

In July 2008, January 2011, and June 2012, the Board again 
remanded the case.  Review of the record reflects 
substantial compliance with the Board's directives.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  During the period from February 25, 1994, to June 2, 
1998, the Veteran's cervical spine disorder was manifested 
by complaints of pain and numbness in the upper extremities, 
with no significant limitation of motion of the cervical 
spine; there was no evidence of ankylosis or intervertebral 
disc syndrome.  

2.  Since June 2, 1998, the Veteran's cervical spine 
disorder has been manifested by functional debility equating 
to severe limitation of motion.  However, the Veteran's 
cervical spine disability has not been manifested by 
ankylosis, by objective neurological abnormalities or 
incapacitating episodes requiring prescribed bed rest and 
treatment, or by severe or pronounced intervertebral disc 
syndrome.  

3.  During the period from February 25, 1994, to April 6, 
2004, the Veteran's thoracolumbar disorder was manifested by 
pain, occasional muscle spasm, forward flexion always 
greater than 60 degrees and combined range of motion of, at 
worst, 195 degrees.  There was no evidence of loss of 
lateral spine motion, positive Goldthwaite's sign, listing 
to one side, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space.  

4.  During the period from February 25, 1994, to April 6, 
2004, there were no identified neurological disorders 
associated with the thoracolumbar spine disorder, and there 
was no impairment of motor skills, muscle function, or 
strength.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
productive changes of the cervical spine, during the period 
from February 25, 1994 to June 2, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2013); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, .4.59, 4.71a; 
Diagnostic Codes 5010, 5290, 5293 (effective prior to 
September 23, 2002).  

2.  The criteria for a disability rating in excess of 30 
percent for productive changes of the cervical spine, 
beginning June 2, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 
C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5290 (2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).  

3.  The criteria for an evaluation in excess of 10 percent, 
for productive changes of the thoracolumbar spine, during 
the period from February 25, 1994 to April 6, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (before and 
after September 23, 2002) and 5235-5243 (after September 26, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 
C.F.R. §§ 3.159 , 3.326(a) (2012).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate 
which information and evidence VA will obtain and which 
information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VCAA notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as 
in a statement of the case (SOC) or supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

While the notice provided to the Veteran in May 2001was not 
given prior to the first agency of original jurisdiction 
(AOJ) adjudication of the claims, the notice was provided by 
the AOJ prior to the transfer and recertification of the 
Veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additional letters were issued in February 
2004, July 2005, December 2006, March 2007, May 2007, July 
2008, December 2008, January 2011, and August 2012.  Those 
letters informed the Veteran of the evidence required to 
substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  The Board finds that the 
content of the above-noted letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

It also appears that all obtainable evidence identified by 
the Veteran relative to the claims decided by this decision 
has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, that would 
need to be obtained for a proper disposition of these 
claims.  It is therefore the Board's conclusion that the 
Veteran has been provided with opportunity to submit 
evidence and argument in support of his claim, and to 
respond to VA notices.  

The Veteran has been afforded VA examinations on the issues 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The examinations were conducted by medical 
professionals who reviewed the medical records, solicited 
history from the Veteran, and provided information necessary 
to decide the issues addressed in this decision.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The service treatment reports (STRs) indicate that the 
Veteran received treatment for neck pain and low back pain.  

The Veteran's initial claim for service connection for low 
back pain and neck pain (VA Form 21-526) was received in 
February 1994.  In conjunction with his claim, the Veteran 
was afforded a VA examination in June 1994.  At that time, 
he stated that his neck problems began in 1992; he was 
stretching on board ship when he suddenly felt a pop in his 
back.  The Veteran indicated that the pain went all the way 
up and down the back, from the cervical spine down to the 
sacral area and it was very painful.  The Veteran indicated 
that no x-rays were taken; he was put on Flexeril and bed 
rest.  The Veteran indicated that he occasionally 
experienced stiffness and soreness in his neck and back, he 
noted that this goes down the left side of the muscles of 
the entire spine.  

On examination, there was normal range of motion in the 
cervical spine area.  There was no pain or tenderness.  
Backward extension was to 90 degrees, forward flexion was to 
70 degrees, right and left lateral flexion were to 40 
degrees, and the right and left lateral rotation were to 60 
degrees.  Rotation was painful to both the left and right 
sides.  The biceps, triceps and radial reflexes were normal 
and sensation was normal in the upper extremities.  It was 
noted that the lumbar spine showed no postural abnormality 
and no fixed deformity.  The lumbar spine showed full range 
of motion with 110 degrees of forward flexion and 35 degrees 
of backward extension, with 35 degrees of right and left 
lateral flexion, and 60 degrees of right and left lateral 
rotation.  Flexion to the left was painful and rotation to 
the right was painful.  The Veteran had no trouble with 
changing positions from sitting to standing or from supine 
to sitting.  He had no difficulty whatsoever.  There was no 
neurological deficit.  X-ray study of the cervical spine 
revealed loss of height of the bodies of C4 and C5 with 
increase in AP diameter, compatible with prior trauma. Very 
minimal lipping was seen along the anterior margins of those 
vertebrae.  There was also slight reverse of the normal 
cervical curvature in the mid-cervical spine.  Old trauma 
was suspected.  The cervical spine was otherwise 
unremarkable radiographically.  No significant encroachment 
was present upon the neural foramina.  

Of record is the report of an x-ray study of the cervical 
spine, conducted in August 1996, which showed some endplate 
irregularity in the cervical spine, particularly at the C4-5 
level, with slight reversal of the normal cervical lordotic 
curve centered at approximately C4.  It was noted that this 
is probably developmental, and may relate to childhood 
apophysitis with a childhood injury less likely.  The facet 
joints were normal.  The atlantoaxial joint was unremarkable 
as well.  There was slight wedging at T12 which was also 
probably developmental and perhaps related to apophysitis as 
well.  There were no acute findings.  

On the occasion of a VA examination in April 1997, the 
examiner noted that the Veteran does have a postural 
abnormality. He sat in a chair during the interview and the 
taking of history and he simply did not move his trunk or 
body at all.  He would rotate occasionally in the chair and 
would twist his eyes around to look to the right and left, 
but certainly would not turn his head and neck around.  The 
spine was straight.  There was no flexion deformity, no 
scoliosis, no tilt to either side; he just held his spine 
completely rigid and straight.  The examiner noted that the 
Veteran had very little difficulty getting his shoes and 
trousers on and off.  He leaned over to get them and untie 
the shoes and take them off.  He had no trouble with change 
of position from sitting to standing.  He got on and off the 
examining table without difficulty.  He changed position on 
the examining table from supine to sitting with minimal 
troubles; he came up with a little grunt and a groan, but he 
held his back very stiff as he came up from the supine to 
the sitting position, he did not have to pull with his 
hands.  The range of motion of the lumbar spine showed 90 
degrees of forward flexion and 20 degrees of backward 
extension.  There was 30 degrees of tilt to the left and 
right, and 30 degrees of rotation to the left and right.  
All these motions, he said, were painful.  The examiner 
noted that the Veteran flinched as he went through the 
motions.  The cervical spine had 70 degrees of forward 
flexion and 70 degrees of backward extension.  While the 
Veteran reported that the motions were painful, he did not 
flinch with these movements.  He had 40 degrees of tilt to 
the left and right.  He complained of pain with lateral tilt 
to both the left and right side.  Rotation to the right was 
40 degrees and painful and he did not go any further.  
Rotation to the left was 70 degrees without pain.  The 
neurological evaluation was normal.  He had active biceps, 
triceps, and radial reflexes; there were no abnormal 
reflexes.  Sensation was completely normal in the two upper 
extremities and in the cervical spine area.  In the lower 
extremities, the patellar and Achilles reflexes were active 
and were symmetrical; there were no abnormal reflexes.  
Sensation was normal in the back and in the two lower 
extremities.  Sensation was completely normal to both 
pinprick and light touch in all four extremities and in the 
cervical, thoracic and lumbar spine area.  Straight leg 
raising in the sitting position was to 90 degrees on either 
side and there was no back or leg pain.  Straight leg 
raising and bent leg raising in the supine position were 
full and complete.  The examiner noted that the Veteran did 
complain of some back pain with 90 degrees of straight leg 
raising both leg and right side, but there was no leg pain 
with his straight leg raising.  Muscle power in the upper 
and lower extremities was excellent; he had tremendous 
musculature.  It was noted that X-ray study of the lumbar 
spine revealed no changes from 1994; there was progression 
of mid-cervical spine degenerative disease.  The x-ray 
showed stable anterior wedging of T12 and mild lower 
thoracic scoliosis; otherwise unremarkable thoracic spine.  
The pertinent diagnosis was cervical spine pain and lumbar 
spine pain; these were muscular pains.  The examiner stated 
that he saw no evidence of nerve root irritation, but the 
Veteran did complain of pain and he held his back very 
rigidly.  He had some limitation of motion and he had 
painful motion.  There was no weakness, fatigability or 
incoordination.  The Veteran did complain of flare-ups and 
he complained of pain with flare-ups.  

The Veteran was afforded another VA examination in June 
1998.  Examination of the torso revealed an extremely well-
developed individual with a large bulging well-defined 
muscle mass.  There was evidence of previous surgery on the 
anterior aspect of the right shoulder but none on the left.  
The Veteran held his head and neck quite stiffly and 
resisted all movements of the neck.  He resisted any 
extension of the cervical spine and flexed no more than 30 
degrees.  Lateral bend was no more than 20 degrees 
bilaterally and rotation was limited to no more than 45 
degrees bilaterally.  Again, there was no indication of any 
muscle atrophy or underdevelopment of the musculature of the 
Veteran's upper back, neck and shoulders.  If anything, he 
is considered to be overly developed by the rather dramatic 
muscular development.  Deep tendon reflexes were very weak 
in the upper extremities and barely elicited to the left.  
This is, biceps were absent on the right and left.  Radial 
was absent on the right and trace on the left.  Triceps was 
absent on the right and trace on the left.  The pertinent 
diagnosis was cervical spine marked limitation of both 
active and passive motion but no obvious objective evidence 
of underlying clinical abnormality.  The examiner noted that 
the Veteran appeared to have rather significant impairment 
of clinical function with regard to his ability to look 
overhead or do any rotary motions of the head and neck.  

Received in November 1998 were treatment reports from Kaiser 
Permanente, dated from January 1998 to November 1998.  A 
physical therapy report, dated in February 1998, reflects a 
diagnosis of neck and mid-lower back spasms.  

In an addendum to the above VA examination, dated in January 
1999, it was noted that the cervical spine findings suggest 
chronic musculoligamentous strain possibly in association 
with early degenerative discogenic changes of the cervical 
spine.  The thoracic spine had no complaints at this time 
related to middle or lower thoracic spine; however, previous 
x-rays have suggested degenerative discogenic/arthritic 
changes in the lower thoracic spine.  This could be the 
result of continuous trauma in part and is a frequent 
finding in many asymptomatic individuals.  Unless there is a 
major deformity, physical examination will rarely reveal any 
significant abnormality.  Thus, this finding does not appear 
to be related to any functional impairment at this time.  

Received in June 2003 were treatment reports from Dr. Wilson 
Liu dated from February 2001 to November 2001.  These 
records show ongoing treatment for neck and back pain.  An 
X-ray report dated in February 2001 noted that a study of 
the cervical spine revealed mild kyphosis in the mid-
cervical spine with spondylosis and disk degenerative 
disease at C3-4 to C6-7 and mild neural foraminal narrowing; 
study of the thoracic spine revealed mild multilevel 
spondylosis, without acute findings.  X-ray study of the 
lumbar spine was normal.  In November 2001, the Veteran was 
seen with complaints of neck and back pain.  It was noted 
that he worked as a civilian doing housing maintenance at 
Camp Pendleton.  He denied any radiation into the upper 
extremities, but did have occasional hand numbness.  He also 
had some tingling and pain in the right lateral hip and 
thigh area.  On examination, it was noted that the Veteran 
was very muscular, healthy appearing, but he moved about the 
room somewhat slowly during the history and examination.  He 
had no focal tenderness over the spine.  Range of motion in 
the cervical spine was full in flexion and bilateral 
rotation, but there was a decrease in extension (20 degrees) 
and lateral flexion (30/30) with reported pain upon testing.  
Lumbar spine range of motion was full in flexion and 
bilateral lateral flexion, but mildly diminished in 
extension (20 degrees) with reported low back pain.  His 
gait was normal including heel walking and toe raising.  
Motor strength was 5/5 in all four extremities.  Reflexes 
were normal throughout (biceps, triceps, brachioradialis, 
quadriceps and Achilles).  Straight leg raising was 
negative.  There were no long tract signs (negative 
Hoffmann, Babinski and ankle clonus).  X-ray study of the 
cervical, thoracic and lumbar spines revealed disk 
degeneration with anterior spurring at multiple levels.  
Spinal survey revealed multilevel disk degeneration, 
particularly at C4-5 and C5-6 in the cervical spine where 
there is slight canal narrowing, but no cord or nerve root 
impingement.  Disk degeneration was noted at L3-4, L4-5, 
T12-L1, T3-4, T4-5, T5-6 and T6-7 but again no cord or nerve 
root impingement at those levels.  The impression was 
nonradicular pain in the cervical, thoracic and lumbar 
spines; multilevel disk degeneration in the cervical, 
thoracic and lumbar spines, as noted above; possible right 
lumbar radiculopathy; and hand tingling of uncertain 
etiology.  

The Veteran was afforded a VA examination in April 2004.  At 
that time, the Veteran complained of pain in association 
with rotation of the head and neck from side to side, which 
limits his ability to turn the head and neck while driving.  
He stated that he simply avoids doing any overhead work.  
The examination of the cervical spine revealed the Veteran 
markedly limited with complaints of pain in the posterior 
neck musculature.  He demonstrated only 10 degrees of 
extension (normal of 30 degrees) and 10 degrees of forward 
flexion (normal of 40 degrees).  He demonstrated only 20 
degrees of lateral flexion (normal of 45 degrees) and 
lateral rotation of 20 degrees bilaterally (normal of 60 
degrees).  He winced somewhat giving some visual expression 
of pain, but the restricted motion was rather definite.  
With regards to his low back, the Veteran complained of 
constant pain in the back from the midline of the lumbar 
spine into the thoracolumbar level.  He stated that his 
ability to do any bending or lifting was markedly limited by 
the pain.  It was noted that he takes various medication 
including oral narcotics such as Vicodin.  He has had some 
form of Prednisone therapy, possibly injections into the 
musculature in the past.  

Examination revealed a rather exceptional muscle development 
of his torso and spine.  His indicated pain was in the 
midline at the lumbosacral level to the thoracolumbar level.  
His thoracic spine demonstrated full extension when he stood 
erect.  In forward flexion, he had at least 30 degrees of 
combined flexion of the thoracic spine.  With regards to the 
lumbar spine, he had forward flexion of only 40 degrees, his 
fingertips lacked 12 inches of touching his toes.  He also 
had discomfort with only 20 degrees of extension, 20 degrees 
of lateral flexion, and only 10 degrees of lateral rotation, 
bilaterally.  Deep tendon reflexes were physiologic but 
quite minimal (patellar right 1+, left 1+, Achilles right 
trace and left trace).  Motor power of the lower extremities 
was normal.  His straight leg raising in the sitting 
position was negative bilaterally at 90 degrees.  In the 
supine position at 80 degrees bilaterally, there was slight 
discomfort in the low back area.  The examiner stated that 
the Veteran is considered to have a significant disability 
as it relates to the condition of his cervical spine.  There 
was functional impairment in association with activities 
that involve rotary or turning movements from side to side 
and flexion and extension movements that definitely would be 
related to any attempts at doing work overhead.  His 
impairment was on the basis of pain and structural changes; 
there was no indication of instability or incoordination.  
Weakness and fatigability were not issues.  Examination of 
the Veteran's thoracolumbar spine failed to reveal any 
significant objective abnormality.  His symptoms and 
findings were consistent with a clinical diagnosis of 
chronic nonspecific musculoligamentous strain of the 
thoracolumbar spine.  Based on his symptoms, he appeared to 
have some degree of disability.  There was apparent 
functional impairment in association with activities that 
involve repetitive bending and/or heavy lifting type of 
activities.  Such impairment was on the basis of pain with 
associated weakness and fatigability.  No obvious structural 
abnormalities were noted at the time.  He had no indication 
of instability or incoordination.  Repetitive activity 
involving movement of the lumbar spine would appear to be 
associated with some degree of increased functional 
predominant factor.  

Received in July 2005 were VA progress notes dated from June 
1994 to June 2005, which show that the Veteran received 
ongoing clinical attention for neck and back pain.  

Also received in July 2005 were private treatment reports 
dated from February 201 to August 2003 reflecting ongoing 
clinical attention and treatment for chronic neck and back 
pain.  An MRI of the lumbar spine, performed in November 
2001, revealed mild degeneration of the T12-L1 
intervertebral disk space with a mild broad-based 
osteophytic bridge not significantly deforming the thecal 
sac, roots or foramina; degenerative desiccation of the L4-5 
and intervertebral disk space with a mild broad-based 
osteophytic bridge posteriorly not significantly deforming 
the thecal sac, roots or foramina; and degeneration of the 
L3-4 intervertebral disk space with a mild diffuse bulge not 
significantly deforming the thecal sac, roots or foramina.  
A psychiatric evaluation report, dated in December 2001, 
revealed findings of cervical spine pain, lumbar spine pain, 
and multilevel disk desiccation and degeneration in the 
cervical and lumbar spine without focal neural impingement.  

Received in July 2007 were VA progress notes dated from 
April 2004 to July 2005.  These records show that the 
Veteran received ongoing clinical attention and treatment 
for chronic neck pain.  An MRI of the cervical spine, dated 
in July 2005, showed that the central canal from C3-4 to C5-
6 appeared narrow, which may be congenital with 
superimposing acquired disk disease, no severe stenosis of 
the neural foramina were visualized.  The study also 
revealed C4-5 and C5-6 disk space narrowing with disk 
osteophytes anteriorly and possibly posteriorly.  

The Veteran was afforded another VA examination in February 
2011.  At that time, the Veteran indicated that he felt as 
if there are bones protruding from the sides of his neck; he 
described a dull aching pain which increases to stabbing in 
nature.  He experienced constant flares every few days 
especially with movement of the neck upon turning to the 
right and left with radiation into his shoulder.  He 
indicated that, over the last year, he has suffered over 24 
flare-ups and that stiffness was a major problem for him.  
He further indicated that he does use a neck support when he 
is at home watching a movie or when he is riding in the car.  
He also related some spasm of the neck and a feeling of 
locking.  His most compelling symptoms are that he feels as 
if his arms are constantly falling asleep and that he drops 
objects all the time.  The Veteran reported experiencing 
severe flare-ups on a weekly basis.  The Veteran reported 
problems with pain in the cervical spine area with flares to 
the trapezial region; he noted that the pain is related to 
attempted movements of his neck especially on turning to the 
right or left.  The pain is described as aching to stabbing 
in nature.  It was noted that the Veteran had had 24 
episodes of incapacitating pain that required him to modify 
his activities.  

Examination of the cervical spine revealed pain on motion, 
spasm, localized tenderness, and guarding.  It was noted 
that those symptoms are severe enough to cause abnormal 
gait.  Active motion revealed flexion to 15 degrees, 
extension of 0 degrees, left lateral flexion was to 15 
degrees, right lateral flexion was to 10 degrees, left 
lateral rotation was to 10 degrees, and right lateral 
rotation was to 15 degrees.  There was objective evidence of 
pain with active motion.  There was objective evidence of 
pain following repetitive motion.  The examiner noted that 
while the Veteran complained of decreased sensation, there 
was no objective evidence of any sensory impairment in the 
right upper extremity.  No nerve was affected.  The examiner 
stated that the Veteran demonstrated tenderness over the 
sternum in the midline and in the supraclavicular area 
bilaterally there is tenderness in the trapezial area on the 
right with tenderness in the cubital canal on the left as 
compared to the right; and, Phalen's testing was positive on 
the right as compared to the left.  There was no muscular 
atrophy of the biceps or the forearm.  X-ray study of the 
cervical spine revealed no interval change compared with 
April 6, 2004; there was moderate degenerative disc disease 
at C4-5 and C5-6 with associated neuroforamen narrowing.  
The pertinent diagnosis was intervertebral disc syndrome 
with cervical strain and persistent pain.  It was noted that 
the Veteran was limited in his ability to carry objects and 
drive, and has loss of sleep.  It was also noted that there 
was increasing neck pain requiring the use of heavy narcotic 
medication, and he had been unable to work for the last 3 
years.  

III.  Analysis

Disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder.  
The ratings are intended, as far as practicably can be 
determined, to compensate for the average impairment of 
earning capacity, resulting from the particular disability 
at issue, in civilian occupations.  38 U.S.C.A. § 1155. 
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  It is also necessary to 
evaluate the disability from the point of view of the 
veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service connected. VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim--a practice known 
as "staged rating."  In this case, the RO has assigned 
"staged ratings" for productive changes of the spine, based 
on its interpretation of the evidence.  In part, the Board 
agrees that there has been a change warranting the staged 
rating.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2012).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail." To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  Cervical Spine

As a preliminary matter, the Board notes that during the 
pendency of this claim, the regulations for rating 
disabilities of the spine were twice revised--effective 
September 23, 2002, and effective September 26, 2003.  See 
67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 
(Aug. 27, 2003).  The regulations for intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained notes addressing the 
definition of incapacitating episodes and addressing rating 
procedure when intervertebral disc syndrome is present in 
more than one spinal segment.  These notes were omitted when 
the criteria for intervertebral disc syndrome were 
reclassified as Diagnostic Code 5243, effective on September 
26, 2003.  This omission was apparently inadvertent and was 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004).  
The correction was made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of 
the change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former 
version of the regulation may be applied. VAOPGCPREC 3-2000 
(Apr. 10, 2000).  Generally, the effective date of a 
liberalizing law or VA issue may be no earlier than the date 
of the change.  38 U.S.C.A. § 5110.  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warranted a 10 
percent evaluation if it was slight, a 20 percent evaluation 
if it was moderate or a 30 percent evaluation if it was 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the cervical spine warranted a 30 percent 
evaluation if it was at a favorable angle or a 40 percent 
evaluation if it was at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5287 (2003).  

In determining the degree of functional impairment, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes. These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation.  For 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the cervical spine, a 30 percent 
evaluation is warranted.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a , General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general 
rating formula for diseases and injuries of the spine or 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

(i) Initial rating in excess of 10 percent prior to June 2, 
1998

In August 1994, the RO granted service connection for 
productive changes of the cervical spine and assigned a 10 
percent rating under Diagnostic Code 5290, effective 
February 25, 1994.  By a rating action in November 1998, the 
RO increased the evaluation from 10 percent to 30 percent, 
effective June 2, 1998.  

On VA examination in June 1994, range of motion of the 
cervical spine was reported as normal.  There are no other 
relevant findings; there was no pain or tenderness.  On the 
occasion of a subsequent examination in April 1997, the 
Veteran had only slight limitation of motion in the cervical 
spine.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the criteria 
for a rating in excess of 10 percent under DC 5290 were not 
met prior to June 2, 1998.  

Also, a rating in excess of 10 percent was not warranted 
under diagnostic code, DC 5293, pertaining to intervertebral 
disc syndrome, where the criteria for the next higher 
rating, 20 percent, are moderate symptoms with recurring 
attacks.  No abnormal neurological findings were noted in 
June 1994 and April 1997.  As the criteria for 
intervertebral disc syndrome contemplate abnormal 
neurological findings and in the absence of such findings, 
moderate symptoms with recurring attacks are not shown.  

As for related factors under 38 C.F.R. §§ 4.40, 4.45 and 
4.59, the Board has considered whether a higher initial 
rating could be assigned on the basis of functional loss due 
pain or painful motion.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 
(1998).  On VA examinations in June 1994 and April 1997, 
while the Veteran complained of neck pain, range of motion 
was normal.  There was no indication that the pain caused 
additional functional losses.  Without demonstrated 
functional loss due to pain or painful movement, there is 
insufficient evidence of objective pain on motion or other 
functional loss to warrant a rating in excess of 10 percent.  
DeLuca.  

(ii) Evaluation in excess of 30 percent from June 2, 1998

As noted above, in a November 1998 rating decision, the RO 
increased the evaluation for the Veteran's cervical spine 
disorder from 10 percent to 30 percent, under Diagnostic 
Code 5290, effective June 2, 1998.  After having reviewed 
the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for productive changes of 
the cervical spine.  Significantly, a 30 percent rating is 
the maximum evaluation that the Veteran can obtain under 
Diagnostic Code 5290, and the Veteran cannot receive a 
higher evaluation under this Diagnostic Code.  The Board 
notes that the evidence of record has not demonstrated that 
the Veteran's cervical spine is either favorably or 
unfavorably ankylosed.  

The Board further notes that the 30 percent evaluation is 
the maximum evaluation assignable under either the old or 
revised criteria, for either actual limitation of motion or 
functional impairment due to lack of normal endurance, pain, 
pain on use, excess fatigability, weakened movement or 
incoordination.  See Deluca v. Brown, 8 Vet. App. 202 
(1995); Johnson v. Brown, 10 Vet. App. 80 (1997).  
Specifically, the current evaluation contemplates either 
severe limitation of motion of the cervical spine or the 
functional equivalent of limitation of forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis.  However, an increased rating may be granted if 
there is neurologic deficit of an extremity or severe disc 
syndrome.  

The Board finds that since June 2, 1998, an increased rating 
in excess of 30 percent is not warranted since the Veteran's 
cervical spine has not been manifested by unfavorable 
ankylosis of the entire cervical spine, severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, or incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Nor has it been manifested by 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief; 
unfavorable ankylosis of entire spine; or incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months. 

Under Diagnostic Code 5293 in effect prior to September 23, 
2002, for the Veteran to warrant an increased rating in 
excess of 30 percent at any point during the pendency of the 
appeal, the Veteran's cervical spine must be manifested by 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief for a 40 percent disability rating 
or pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief for a 60 
percent disability rating.  The Board finds that while the 
Veteran does have diagnoses of intervetebral disc syndrome 
(February 2011) that at no point during the pendency of the 
appeal has his cervical spine disability been manifested by 
severe intervertebral disc syndrome.  At the June 1998 
examination, while the examiner noted some weakness in the 
upper extremities, he stated that there was no indication of 
any muscle atrophy or underdevelopment of the musculature of 
the upper back or neck.  There was no neurological deficit.  
Subsequently, no significant encroachment was present upon 
the neural foramina.  In April 2004, a VA examiner noted 
that the Veteran's impairment was on the basis of pain and 
structural changes; there was no indication of instability 
or incoordination.  Weakness and fatigability were not 
issues.  More recently, during his VA examination in 
February 2011, the examiner noted that while the Veteran 
complained of decreased sensation, there was no objective 
evidence of any sensory impairment in the right upper 
extremity.  No nerve was affected.  The examiner stated that 
the Veteran demonstrated tenderness over the sternum in the 
midline and in the supraclavicular area bilaterally there is 
tenderness in the trapezial area on the right with 
tenderness in the cubital canal on the left as compared to 
the right; and, Phalen's testing was positive on the right 
as compared to the left.  There was no muscular atrophy of 
the biceps or the forearm.  Thus, the Board finds that the 
Veteran's cervical spine disability has not been manifested 
by severe intervertebral disc syndrome with recurring 
attacks with only intermittent relief and therefore, does 
not warrant an increased rating of 40 percent.  

In addition, the Board finds that the Veteran's cervical 
spine has not been manifested by pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  Thus, the Board finds that the Veteran 
does not warrant a 60 percent disability rating.  

Other rating criteria that were in effect prior to September 
26, 2003, and thus, applies to the entire pendency of the 
appeal is Diagnostic Code 5287.  In order to warrant a 40 
percent disability rating under Diagnostic Code 5287 the 
Veteran's cervical spine must be manifested by unfavorable 
ankylosis.  However, since the date of claim the Veteran has 
demonstrated motion, even if limited, and there was no 
evidence of ankylosis.  The Veteran's range of motion was 30 
degrees in June 1998, 10 degrees in April 2004, and 15 
degrees in February 2011.  Even with pain, as demonstrated 
in April 2004, the Veteran still had range of motion in his 
cervical spine.  Thus, the Veteran's cervical spine is not 
manifested by ankylosis and an increased rating of 40 
percent is not warranted under Diagnostic Code 5287.  For 
disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Hence, the Board finds that 
based upon the Veteran's limitation of motion no increased 
rating is warranted.  

As noted above, Diagnostic Code 5293 underwent revision for 
the period of September 23, 2002, to September 25, 2003, 
thus it applies to the Veteran's claims file from September 
23, 2002 to present.  In order to warrant an increased 
rating of 40 percent the Veteran's cervical spine disability 
must be manifested by intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 
months.  The medical evidence of record establishes that the 
Veteran has experienced chronic neck pain.  However, the 
record does not establish that the Veteran had 
incapacitating episodes more than 4 weeks in the past 12 
months.  Thus, the Board finds that the Veteran does not 
meet the rating criteria for a 40 percent disability rating 
under Diagnostic Code 5293 effective from September 23, 
2002, to September 25, 2003.  

The Board notes that the newest revised diagnostic criteria 
is Diagnostic Criteria 5237, effective September 26, 2003.  
In order to warrant a 40 percent disability rating under 
Diagnostic Code 5237 the Veteran's cervical spine disability 
must be manifested by unfavorable ankylosis.  The Board 
notes that this is the same criteria as the previous 
Diagnostic Code 5287 and as discussed above, the Veteran's 
motion, albeit limited, is still not manifested by 
unfavorable ankylosis; in June 1998 it was 30 degrees, in 
April 2004 it was 10 degrees, and in February 2011 it was 15 
degrees.  Thus, the Board finds that an increased rating 
under Diagnostic Code 5237 is not warranted.  

The Board also notes that the newest rating criteria is 
Diagnostic Code 5243 and in order to warrant an increased 
rating of 40 percent the Veteran's cervical spine must be 
manifested by incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months. The Board notes that this is the same 
criteria as the revised Diagnostic Criteria 5293 that was 
effective September 23, 2002, to September 25, 2003.  As 
discussed above, the record does not establish that the 
Veteran had incapacitating episodes more than 4 weeks in the 
past 12 months.  Thus, the Board finds that the Veteran does 
not meet the rating criteria for a 40 percent disability 
rating under Diagnostic Code 5243.  

Therefore, the Board finds that at no point since June 2, 
1998 is the Veteran's cervical spine manifested by 
unfavorable ankylosis of the entire cervical spine, severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, or incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Thus, a higher rating is not 
warranted.  

The Board notes that the Veteran is already in receipt of 
separate ratings for radiculopathy associated with 
productive changes of the cervical spine.  Additionally, the 
Board finds that the preponderance of the evidence is 
against the Veteran having any bowel or bladder problems 
related to his cervical spine disorder.  Therefore, the 
Board finds that there is no medical evidence that the 
Veteran has bladder dysfunction that is secondary to his 
cervical spine disability.  

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a Veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria 
must be inadequate to describe the severity and symptoms of 
the claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, 
such as marked interference with employment or frequent 
periods of hospitalization; and (3) the award of an extra-
schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's cervical spine disability is 
contemplated by the rating criteria.  The Board finds that 
there is no evidence that the Veteran's cervical spine 
disability is manifested by frequent hospitalizations or a 
marked interference with employment.  The symptoms he 
experiences are contemplated by the rating criteria.  Thus, 
the Board finds that the rating criteria are adequate to 
evaluate the Veteran's disability and referral for 
consideration of extraschedular rating is not warranted.  

B.  Rating in excess of 10 percent for low back
 from February 25, 1994, to April 6, 2004

The regulations for evaluation of certain disabilities of 
the spine were revised, effective on September 23, 2002.  67 
Fed. Reg. 54345 (August 22, 2002).  Additional revisions 
were made to the evaluation criteria for disabilities of the 
spine, as well as re-numbering effective on September 26, 
2003.  Here either the old or new rating criteria may apply, 
although the new rating criteria are only applicable since 
their effective date. VAOPGCPREC 3-2000.  

Prior to September 26, 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
of the lumbar spine, and a 40 percent rating for severe 
limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

With respect to the Veteran's lumbar spine, the regulations 
prior to September 26, 2003 provided that limitation of 
motion of the dorsal spine warranted a noncompensable 
evaluation if it was slight, and a 10 percent evaluation if 
it was moderate or severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291.  

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows: 

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height; 

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine; 

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine; 

A 100 percent rating for unfavorable ankylosis of the entire 
spine.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are 0 to 30 degrees and left and right 
lateral rotation are 0 to 30 degrees.  The normal combined 
range of motion for the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, DCs 5235-5243 (2012).  

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  Effective from September 2002, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent rating is assigned for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months.  Note 1 
provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician 
and treatment by a physician."  Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological 
disabilities separately using evaluation criteria for the 
most appropriate neurological diagnostic code or codes.  67 
Fed. Reg. 54345 (2002).  

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing. In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined. It also deleted the old 
Note 2.  

Regarding the Veteran's lumbar spine disability, the Board 
finds that the 10 percent evaluation in place for the period 
from February 25, 1994 to April 6, 2004 is appropriate.  The 
10 percent disability rating contemplates slight limitation 
of motion of the lumbar spine; forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  The evidence for this period demonstrates that 
limitation of motion was no more than slight.  There is no 
indication of intervertebral disc syndrome causing 
incapacitation.  A higher evaluation requires the functional 
equivalent of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.  As 
discussed, the objective evidence of record does not 
demonstrate such findings.  Accordingly, the Board finds 
that the assigned 10 percent evaluation was appropriate.  

The Board accepts that the Veteran has functional 
impairment, pain, and pain on motion.  See DeLuca. However, 
neither the lay nor medical evidence reflects the functional 
equivalent of the criteria required for a higher evaluation.  
See Johnston.  

As mentioned, during the period in question, the Veteran 
only had mild limitation of motion of the lumbar spine.  At 
the very worst, he has had forward flexion to 90 degrees--
insufficient for a 20 percent rating.  And the combined 
range of motion of his thoracolumbar spine, at the very 
worst, has been 230 degrees--again, insufficient for a 20 
percent rating.  

To the extent that the veteran experiences painful motion 
and functional loss as a result of the lumbar spine 
disability, the new rating criteria incorporate pain into 
the currently assigned 10 percent disability evaluation.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Functional 
impairment was also contemplated in the older criteria.  
DeLuca.  Moreover, functional impairment reflective of 
moderate disability has not been shown.  On the contrary, 
despite his complaints of pain, the Veteran's flexion has 
been objectively measured to between 90 and 110 degrees.  
Furthermore, he has had extension and lateral flexion from 0 
to 20 degrees and lateral rotation to 30 degrees.  

The Board has specifically considered the Veteran's 
statements and contentions in the record.  The Board notes 
that the Veteran is competent to report that his disability 
is worse and to state his belief that the evaluations are 
not sufficient.  However, the more probative evidence 
consists of that prepared by neutral skilled professionals, 
and such evidence demonstrates that an evaluation in excess 
of 10 percent for the period from February 25, 1994 to April 
6, 2004 is not for application.  Accordingly, the claim must 
be denied.  In weighing the evidence, the Board concludes 
that the preponderance of the evidence is against the claim 
for a rating in excess of 10 percent for productive changes 
of the low back during the period from February 25, 1994 to 
April 6, 2004.  Absent a relative balance of the evidence, 
the evidence is not in equipoise and the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.  

As with the neck, there has been no indication that the 
Veteran's symptoms are such as to suggest that he had 
problems during the period in question that were not 
contemplated by the rating criteria.  Under, Thun, supra, 
referral for extraschedular consideration is not warranted.  


ORDER

An initial evaluation in excess of 10 percent for productive 
changes of the cervical spine from February 25, 1994 to June 
2, 1998 is denied.  

An evaluation in excess of 30 percent for productive changes 
of the cervical spine from June 2, 1998 is denied.  

An evaluation in excess of 10 percent for productive changes 
of the thoracolumbar spine from February 25, 1994 to April 
6, 2004 is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


